DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The use of the terms Kinect and CompactFlash, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
In paragraph 0093, “Compact Flash” should be “CompactFlash”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquisition unit in claims 1-2; skeleton information creation unit in claim 1; state specifying unit in claims 1, 3, and 5; and posture analysis unit in claims 1 and 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
At present, the data acquisition unit may be interpreted as a computer or CPU (per [0086-0087] of the specification). The skeleton information creation unit may be interpreted as a computer or CPU (per [0086-0087] of the specification). The state specifying unit may be interpreted as a computer or CPU (per [0086-0087] of the specification). The posture analysis unit may be interpreted as a computer or CPU (per [0086-0087] of the specification).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “by collating the patterns of the back, the upper limbs, and the lower limbs that were determined” in lines 3-4. There is insufficient antecedent basis for “the pattern”. The claim additionally lacks clarity. Namely, it is not clear whether multiple patterns of the back, upper limbs, and lower limbs are determined for a single posture and, if so, how the evaluation of multiple patterns would utilize a risk table to determine the risk. At present, the limitation is interpreted as referring to a single pattern including a position of the back, a position of the upper limbs, and a position of the lower limbs being determined for a single posture and then collated with a risk table. 
Claim 9 recites the limitation “by collating the patterns of the back, the upper limbs, and the lower limbs that were determined” in lines 3-4. There is insufficient antecedent basis for “the pattern”. The claim additionally lacks clarity. Namely, it is not clear whether multiple patterns of the back, upper limbs, and lower limbs are determined for a single posture and, if so, how the evaluation of multiple patterns would utilize a risk table to determine the risk. At present, the limitation is interpreted as referring to a single pattern including a position of the back, a position of the upper limbs, and a position of the lower limbs being determined for a single posture and then collated with a risk table. 
Claim 14 recites the limitation “by collating the patterns of the back, the upper limbs, and the lower limbs that were determined” in lines 3-4. There is insufficient antecedent basis for “the pattern”. The claim additionally lacks clarity. Namely, it is not clear whether multiple patterns of the back, upper limbs, and lower limbs are determined for a single posture and, if so, how the evaluation of multiple patterns would utilize a risk table to determine the risk. At present, the limitation is interpreted as referring to a single pattern including a position of the back, a position of the upper limbs, and a position of the lower limbs being determined for a single posture and then collated with a risk table. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a skeleton information creation unit configured to create skeleton information for specifying positions of a plurality of sites of the subject based on the data; a state specifying unit configured to specify states of a back, upper limbs, and lower limbs of the subject based on the skeleton information; and a posture analysis unit configured to analyze the posture of the subject based on the specified states of the back, the upper limbs, and the lower limbs of the subject". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a skeleton information creation unit configured to create skeleton information for specifying positions of a plurality of sites of the subject based on the data; a state specifying unit configured to 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a data acquisition unit configured to acquire data that varies according to a motion of the subject”. The limitation of “a data acquisition unit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic CPU or computing device for acquiring data, which Liu (US 20150092998 A1) describes as both routine and conventional in its description of “since computers have strong data calculation and storing functions, computers are commonly used to store information in scanning systems in practical applications” (Paragraph 0084). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed function of the device may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 9 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the data acquisition unit acquires, as the data, image data to which a depth of each pixel is added, from a depth sensor that is disposed to capture an image of the subject.” As described above, the data acquisition unit may be seen as well-understood, routine, or conventional such that it does not integrate the abstract idea into a practical application. The additional limitation of “a depth sensor” additionally constitutes adding a generic sensor capable of measuring depth, which Liu describes as routine and conventional in its description of “the depth image capturing device may be a Leap motion device or a Kinect device” (Paragraph 0013). The claim element of claim 1 of a posture analysis device is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the state specifying unit specifies positions of sites of the subject from the skeleton information, determines which predetermined pattern the back, the upper limbs, and the lower limbs correspond to, from the specified 
Besides the abstract idea of claims 1 and 3, claim 4 recites the limitation “wherein the posture analysis unit determines whether the posture of the subject has a risk, by collating the patterns of the back, the upper limbs, and the lower limbs that were determined with a risk table in which a relationship between patterns and risks is predetermined.” The claim element of claim 1 of a posture analysis device is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 3, claim 5 recites the limitation “wherein the state specifying unit selects a site that is located at a position that is closest to the ground from among the sites of the lower limbs whose positions are specified, and detects a position of a contact area of the subject using the position of the selected site, and determines a pattern of the lower limbs using the detected position of the contact area as a reference.” The claim element of claim 1 of a posture analysis device is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " (a) a step of acquiring data that varies according to a motion of the subject; (b) a step of creating skeleton 
	Claim 6 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 6, the limitations " (a) a step of acquiring data that varies according to a motion of the subject; (b) a step of creating skeleton information for specifying positions of a plurality of sites of the subject based on the data; (c) a step of specifying states of a back, upper limbs, and lower limbs of the subject based on the skeleton information; and (d) a step of analyzing the posture of the subject based on the specified states of the back, the upper limbs, and the lower limbs of the subject" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the method may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.

	In Summary, claim 6 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 6, which was rejected under 35 U.S.C. 101 in paragraph 11 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 6, or comprise significantly more than the limitations of claim 6.
Besides the abstract idea of claim 6, claim 7 recites the limitation “wherein in step (a) above, image data to which a depth of each pixel is added is acquired as the data from a depth sensor that is disposed to capture an image of the subject.” The additional limitation of “a depth sensor” additionally constitutes adding a generic sensor capable of measuring depth, which Liu describes as routine and conventional in its description of “the depth image capturing device may be a Leap motion device or a Kinect device” (Paragraph 0013). The claim element of claim 6 of a posture analysis method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 6, claim 8 recites the limitation “wherein in step (c) above, positions of sites of the subject are specified from the skeleton information, which predetermined pattern the back, the upper limbs, and the lower limbs correspond to are determined from the specified 
Besides the abstract idea of claims 6 and 8, claim 9 recites the limitation “wherein in step (d) above, whether the posture of the subject has a risk is determined by collating the patterns of the back, the upper limbs, and the lower limbs that were determined with a risk table in which a relationship between patterns and risks is predetermined.” The claim element of claim 6 of a posture analysis method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 6 and 8, claim 10 recites the limitation “wherein in step (c) above, a site that is located at a position that is closest to the ground is selected from among the sites of the lower limbs whose positions are specified, and a position of a contact area of the subject is detected using the position of the selected site, and a pattern of the lower limbs is determined using the detected position of the contact area as a reference.” The claim element of claim 6 of a posture analysis method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " (a) a step of acquiring data that varies according to a motion of the subject; (b) a step of creating skeleton information for specifying positions of a plurality of sites of the subject based on the data; (c) a step of 
	Claim 11 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " (a) a step of acquiring data that varies according to a motion of the subject; (b) a step of creating skeleton information for specifying positions of a plurality of sites of the subject based on the data; (c) a step of specifying states of a back, upper limbs, and lower limbs of the subject based on the skeleton information; and (d) a step of analyzing the posture of the subject based on the specified states of the back, the upper limbs, and the lower limbs of the subject" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element of “a program for analyzing a posture of a subject by a computer. The limitation of “a program for analyzing a posture of a subject by a computer” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic CPU or computing device for executing a program, which Liu (US 20150092998 A1) describes as both routine and conventional in its description of “since computers have strong data calculation and storing functions, computers are commonly used to store information in 
	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 11 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 13 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 11, or comprise significantly more than the limitations of claim 11.
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein in step (a) above, image data to which a depth of each pixel is added is acquired as the data from a depth sensor that is disposed to capture an image of the subject.” The additional limitation of “a depth sensor” additionally constitutes adding a generic sensor capable of measuring depth, which Liu describes as routine and conventional in its description of “the depth image capturing device may be a Leap motion device or a 
Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein in step (c) above, positions of sites of the subject are specified from the skeleton information, which predetermined pattern the back, the upper limbs, and the lower limbs correspond to are determined from the specified positions of the sites, and states of the back, the upper limbs, and the lower limbs are specified based on a result of the determination.” The claim element of claim 11 of a non-transitory computer-readable recording medium is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 11 and 13, claim 14 recites the limitation “wherein in step (d) above, whether the posture of the subject has a risk is determined by collating the patterns of the back, the upper limbs, and the lower limbs that were determined with a risk table in which a relationship between patterns and risks is predetermined.” The claim element of claim 11 of a non-transitory computer-readable recording medium is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 11 and 13, claim 15 recites the limitation “wherein in step (c) above, a site that is located at a position that is closest to the ground is selected from among the sites of the lower limbs whose positions are specified, and a position of a contact area of the subject is detected using the position of the selected site, and a pattern of the lower limbs is determined using the detected 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diego-Mas ("Using Kinect™ sensor in observational methods for assessing postures at work").
Regarding claim 1, Diego-Mas teaches a posture analysis device for analyzing a posture of a subject, the device comprising: a data acquisition unit configured to acquire data that varies according to a motion of the subject (Abstract—a computerized OWAS ergonomic assessment system was implemented to permit data acquisition from Kinect; 2.1. Development of software for data retrieval from Kinect—egonautas NUI can retrieve and process data from up to four different sensors simultaneously); a skeleton information creation unit configured to create skeleton information for specifying positions of a plurality of sites of the subject based on the data (1. Introduction—the chosen sensor provides information on specified positions of the human body at 20 points including on the back, upper limbs, and lower limbs which permits tracking of joints; Fig. 1); a state specifying unit configured to specify states of a back, upper limbs, and lower limbs of the subject based on the skeleton information (1.1 The OWAS Method—each body posture is coded by four digits corresponding to the back, shoulders, legs, and load; Fig. 2); and a posture analysis unit configured to analyze the posture of 
Regarding claim 2, Diego-Mas teaches the posture analysis device according to claim 1, wherein the data acquisition unit acquires, as the data, image data to which a depth of each pixel is added, from a depth sensor that is disposed to capture an image of the subject (1. Introduction—Kinect can be used as a 3D motion capture system which is basically an infrared laser transmitter and an infrared camera which is able to determine the distance of objects in the environment…the sensor data provides information about depth, color data, and position in close to real time… is used to acquire a depth distribution image; 2.1. Development of software for data retrieval from Kinect—can retrieve and process data to represent the RGB map and the depth map, where the depth map is processed by the Kinect; Fig. 4).
Regarding claim 3, Diego-Mas teaches the posture analysis device according to claim 1, wherein the state specifying unit specifies positions of sites of the subject from the skeleton information, determines which predetermined pattern the back, the upper limbs, and the lower limbs correspond to, from the specified positions of the sites, and specifies states of the back, the upper limbs, and the lower limbs based on a result of the determination (1. Introduction—the chosen sensor provides information on specified positions of the human body at 20 points including on the back, upper limbs, and lower limbs which permits tracking of joints; Fig. 1; 1.1 The OWAS Method—each body posture is coded by four digits corresponding to the back, shoulders, legs, and load; Fig. 2).
Regarding claim 5, Diego-Mas teaches the posture analysis device according to claim 3, wherein the state specifying unit selects a site that is located at a position that is closest to the ground from among the sites of the lower limbs whose positions are specified, and detects a position of a contact area of the subject using the position of the selected site, and determines a pattern of the lower limbs 
Regarding claim 6, Diego-Mas teaches a posture analysis method for analyzing a posture of a subject, the method comprising: (a) a step of acquiring data that varies according to a motion of the subject (Abstract—a computerized OWAS ergonomic assessment system was implemented to permit data acquisition from Kinect; 2.1. Development of software for data retrieval from Kinect—egonautas NUI can retrieve and process data from up to four different sensors simultaneously); (b) a step of creating skeleton information for specifying positions of a plurality of sites of the subject based on the data (1. Introduction—the chosen sensor provides information on specified positions of the human body at 20 points including on the back, upper limbs, and lower limbs which permits tracking of joints; Fig. 1); (c) a step of specifying states of a back, upper limbs, and lower limbs of the subject based on the skeleton information (1.1 The OWAS Method—each body posture is coded by four digits corresponding to the back, shoulders, legs, and load; Fig. 2); and (d) a step of analyzing the posture of the subject based on the specified states of the back, the upper limbs, and the lower limbs of the subject (1.1 The OWAS Method—the body position codes which specify the states of the sites on the body may be utilized to identify four classes which reflect a level of risk).
Regarding claim 7, Diego-Mas teaches the posture analysis method according to claim 6, wherein in step (a) above, image data to which a depth of each pixel is added is acquired as the data from a depth sensor that is disposed to capture an image of the subject (1. Introduction—Kinect can be used as a 3D motion capture system which is basically an infrared laser transmitter and an infrared camera which is able to determine the distance of objects in the environment…the sensor data provides information about depth, color data, and position in close to real time… is used to acquire a depth distribution image; 2.1. Development of software for data retrieval from Kinect—can retrieve and 
Regarding claim 8, Diego-Mas teaches the posture analysis method according to claim 6, wherein in step (c) above, positions of sites of the subject are specified from the skeleton information, which predetermined pattern the back, the upper limbs, and the lower limbs correspond to are determined from the specified positions of the sites, and states of the back, the upper limbs, and the lower limbs are specified based on a result of the determination (1. Introduction—the chosen sensor provides information on specified positions of the human body at 20 points including on the back, upper limbs, and lower limbs which permits tracking of joints; Fig. 1; 1.1 The OWAS Method—each body posture is coded by four digits corresponding to the back, shoulders, legs, and load; Fig. 2).
Regarding claim 10, Diego-Mas teaches the posture analysis method according to claim 8, wherein in step (c) above, a site that is located at a position that is closest to the ground is selected from among the sites of the lower limbs whose positions are specified, and a position of a contact area of the subject is detected using the position of the selected site, and a pattern of the lower limbs is determined using the detected position of the contact area as a reference (2.1 Development of software for data retrieval from Kinect—coordinate data is converted so that the position of a right foot or a left foot that has been detected matches the ground, and processing is carried out using the converted data).
Regarding claim 11, Diego-Mas teaches a non-transitory computer-readable recording medium in which a program for analyzing a posture of a subject by a computer is recorded, the program including commands for causing the computer to execute: (a) a step of acquiring data that varies according to a motion of the subject (Abstract—a computerized OWAS ergonomic assessment system was implemented to permit data acquisition from Kinect; 2.1. Development of software for data retrieval from Kinect—egonautas NUI can retrieve and process data from up to four different sensors simultaneously); (b) a step of creating skeleton information for specifying positions of a plurality of sites 
Regarding claim 12, Diego-Mas teaches the non-transitory computer-readable recording medium according to claim 11, wherein in step (a) above, image data to which a depth of each pixel is added is acquired as the data from a depth sensor that is disposed to capture an image of the subject (1. Introduction—Kinect can be used as a 3D motion capture system which is basically an infrared laser transmitter and an infrared camera which is able to determine the distance of objects in the environment…the sensor data provides information about depth, color data, and position in close to real time… is used to acquire a depth distribution image; 2.1. Development of software for data retrieval from Kinect—can retrieve and process data to represent the RGB map and the depth map, where the depth map is processed by the Kinect; Fig. 4).
Regarding claim 13, Diego-Mas teaches The non-transitory computer-readable recording medium according to claim 11, wherein in step (c) above, positions of sites of the subject are specified from the skeleton information, which predetermined pattern the back, the upper limbs, and the lower limbs correspond to are determined from the specified positions of the sites, and states of the back, the upper limbs, and the lower limbs are specified based on a result of the determination (1. Introduction—the chosen sensor provides information on specified positions of the human body at 20 points including on the back, upper limbs, and lower limbs which permits tracking of joints; Fig. 1; 1.1 The OWAS 
Regarding claim 15, Diego-Mas teaches The non-transitory computer-readable recording medium according to claim 13, wherein in step (c) above, a site that is located at a position that is closest to the ground is selected from among the sites of the lower limbs whose positions are specified, and a position of a contact area of the subject is detected using the position of the selected site, and a pattern of the lower limbs is determined using the detected position of the contact area as a reference (2.1 Development of software for data retrieval from Kinect—coordinate data is converted so that the position of a right foot or a left foot that has been detected matches the ground, and processing is carried out using the converted data).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diego-Mas in view of Chowdhury ("Identification of awkward postures that cause discomfort...").
Regarding claim 4, Diego-Mas teaches the posture analysis device according to claim 3. Diego-Mas additionally teaches determining whether the posture of the subject has a risk (1.1 The OWAS Method—the body position codes which specify the states of the sites on the body may be utilized to identify four classes which reflect a level of risk). However, Diego-Mas does not specifically teach 
Regarding claim 9, Diego-Mas teaches the posture analysis method according to claim 8. Diego-Mas additionally teaches determining whether the posture of the subject has a risk (1.1 The OWAS Method—the body position codes which specify the states of the sites on the body may be utilized to identify four classes which reflect a level of risk). However, Diego-Mas does not specifically teach collating the patterns of the back, the upper limbs, and the lower limbs that were determined with a risk table in which a relationship between patterns and risks is predetermined. Chowdhury teaches a method in which the OWAS method is used to classify positions of a subject’s back, upper limbs, and lower limbs, wherein a posture risk of the subject is then classified into the four levels of the OWAS method using a risk table of combinations of OWAS position classifications (Tables 1-2 and Fig. 2—method in which the OWAS method is used to classify the positions of the back, the upper limbs, and the lower limbs of a subject, and the posture risk of the subject is classified into the four levels using a table comprising the combinations of such classification). It would have been obvious to one having 
Regarding claim 14, Diego-Mas teaches the posture analysis method according to claim 13. Diego-Mas additionally teaches determining whether the posture of the subject has a risk (1.1 The OWAS Method—the body position codes which specify the states of the sites on the body may be utilized to identify four classes which reflect a level of risk). However, Diego-Mas does not specifically teach collating the patterns of the back, the upper limbs, and the lower limbs that were determined with a risk table in which a relationship between patterns and risks is predetermined. Chowdhury teaches a method in which the OWAS method is used to classify positions of a subject’s back, upper limbs, and lower limbs, wherein a posture risk of the subject is then classified into the four levels of the OWAS method using a risk table of combinations of OWAS position classifications (Tables 1-2 and Fig. 2—method in which the OWAS method is used to classify the positions of the back, the upper limbs, and the lower limbs of a subject, and the posture risk of the subject is classified into the four levels using a table comprising the combinations of such classification). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the computer-readable medium of Diego-Mas with the risk table classification method of Chowdhury via a simple substitution in order to provide an alternative means of calculating the risk of a subject’s posture as detected by the rest of the system (as Diego-Mas already describes the use of OWAS posture codes and additionally classifying these codes into levels of risk).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 20150092998 A1) teaches a posture detection method and system for implementation using computers or computer programs wherein the system/method includes obtaining skeleton data of a target person from a data obtaining unit utilizing a depth image capturing device such as a Kinect to identify specified points on the body such as the back, upper limbs, and lower limbs for tracking, a data processing unit for analyzing the skeleton data to obtain posture information of the target person, a comparison and analysis unit to determine whether the posture of the user is correct in order to allow for accurate risk assessment.
Menegon (US 20120265104 A1) teaches a system and method for posture analysis which includes observing the posture of a subject and characterizing the subject's posture and activities based on a posture observation protocol wherein characterizing includes characterizing the subject's head, trunk, arms and legs and feet postures separately using a coding scheme such as OWAS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791